  Case 2:20-mj-10059-MAH Document 10 Filed 03/21/20 Page 1 of 3 PageID: 31



                                           U.S. Department of Justice
                                           United States Attorney
                                           District of New Jersey

                                           970 Broad Street, Suite 700   Direct Dial: (973) 645-2746
                                           Newark, New Jersey 07102




                                           March 16, 2020

VIA ECF

The Honorable Edward S. Kiel
United States District Judge
Martin Luther King Building
  & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

            Re:    United States v. Jose Torres, Mag. No. 20-10059 (MAH)

Dear Judge Kiel:

      The Government respectfully submits this letter brief in lieu of a more
formal submission in support of its motion pursuant to Federal Rule of Criminal
Procedure 5.1(d) to extend the time to hold a preliminary hearing in the above-
referenced case.

       On February 13, 2020, defendant Jose Torres (“Torres”) was charged via
criminal complaint with two counts of coercion and enticement in violation of
Title 18, United States Code, Section 2422(a). On February 14, 2020, Torres was
arrested on these charges. On February 18, 2020, Torres had his initial
appearance in the District of Massachusetts. At the initial appearance, Torres’
counsel waived his rights to a preliminary hearing in the District of
Massachusetts. Torres then hired counsel in New Jersey. While Torres was in
transport to New Jersey, his counsel got approval and signed a continuance in
the matter through April 30, 2020.

       On March 12, 2020, Torres appeared for his initial appearance in the
District of New Jersey before the Honorable Edward S. Kiel. At that time, he was
represented by his counsel, Steven Altman.         During the course of the
proceedings, Mr. Altman requested that he be relieved from representing Torres.
The Judge advised that he would be relieved at the end of Torres’ Initial
Appearance. During the course of the proceedings, it was unclear whether
Torres, through Mr. Altman, waived his right to a preliminary hearing.
    Case 2:20-mj-10059-MAH Document 10 Filed 03/21/20 Page 2 of 3 PageID: 32



      Pursuant to Rule 5.1(c), “[t]he magistrate judge must hold the preliminary
hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody[.]” See also 18 U.S.C. § 3060(b)(1).
Thus, pursuant to Rule 5.1(c), if Torres did not waive his right to a preliminary
hearing, Torres must be afforded a preliminary hearing within 14 days of March
12—i.e., by March 26, 2020.

      However, under Rule 5.1(d), “a magistrate judge may extend the time limits
in Rule 5.1(c) one or more times.” Specifically, “[i]f the defendant does not
consent,” 1 the “magistrate judge may extend the time limits only on a showing
that extraordinary circumstances exist and justice requires the delay.” See also
18 U.S.C. § 3060(c). The Government submits that such circumstances are
present here.

        Torres’ counsel unexpectedly was relieved from representing him at the
initial appearance. Torres now has to either retain additional counsel or obtain
court-appointed counsel, and discuss with his new counsel his various options,
including a waiver of his right to a preliminary hearing. Additionally, a national
emergency has been declared in the United States, and the Governor of New
Jersey has declared a State of Emergency due to the recently announced
pandemic resulting from the spread of COVID-19. This has created unforeseen
problems with visitors, including counsel, having access to their clients at
prisons, which are particularly susceptible to the spread of COVID-19.
Additionally, many court-related proceedings have been adjourned for the
foreseeable future. Just today, the District Court issued a Standing Order,
noting “reasonably anticipated difficulties in defense counsel communicating or
visiting with clients (including those detained in locales and facilities under a
declared state of emergency), and the inherent delay in the scheduled of further
trials.” Standing Order 20-02, ¶ 6.

        Natural emergencies, such as severe weather, have constituted
“extraordinary circumstances”. See United States v. Bagios, No. 11-CR-6030
(RSR), 2011 WL 817856, at *5 (S.D. Fla. Mar. 2, 2011) (holding that severe
weather that disrupted the USMS’s air fleet and prevented the defendant from
being brought to the charging district within 14 days constituted “extraordinary
circumstances” that “warrant an extension of the preliminary-hearing period”).
Additionally, a defendant’s change of counsel has also been found to be an
“extraordinary circumstance” warranting an adjournment. United States v.
Cohen, No. 17-CR-00114 (APG) (CWH), 2017 WL 4417467, at *3 (D. Nev. July 2,
2017), report and recommendation adopted, No. 17-CR-0114 (APG) (CWH), 2017
WL 4397366 (D. Nev. Oct. 3, 2017) (holding that extraordinary circumstances
existed where the defendant obtained a new attorney, so a delay “to allow him to
prepare for the preliminary hearing was appropriate”).


1   Torres has not explicitly consented to this request.
                                          2
  Case 2:20-mj-10059-MAH Document 10 Filed 03/21/20 Page 3 of 3 PageID: 33



       Given the difficulties in bringing in witnesses to prepare for and testify at
a preliminary hearing during the current state of emergency, as well as Torres’
change of counsel, the Government submits that extraordinary circumstances
exist and that an extension pursuant to Rule 5.1(d) would be in the interests of
justice. The Government therefore respectfully requests that the Court grant its
motion and extend the time limits under Rule 5.1(c) and adjourn the preliminary
hearing for a period of approximately 30 days, or April 27, 2020.


                                       Respectfully submitted,

                                       CRAIG CARPENITO
                                       UNITED STATES ATTORNEY


                                 By:
                                       EMMA SPIRO
                                       Assistant United States Attorney

Dated: March 16, 2020


cc:   Steven Altman, Esquire (via email)
      Lisa Mack, Assistant Federal Public Defender (via email)




                                         3
